Citation Nr: 1341766	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression with psychotic features, depressive disorder not otherwise specified (NOS), obsessive compulsive disorder, psychotic disorder NOS, and schizoaffective disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for carpal tunnel syndrome.

7.  Entitlement to service connection for sleeplessness.

8.  Entitlement to service connection for a gastrointestinal disability, to include acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1983 and from January 1991 to May 1991, with additional service in the Army Reserves.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the numerous diagnoses of record, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board observes that correspondence from the Veteran's representative, received in September 2013, included a copy of a letter to the Veteran from the Social Security Administration (SSA).  This letter suggests that the Veteran is in receipt of SSA benefits.  However, the nature and basis for entitlement to any such benefits is unclear.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  She has reported both to the agency of original jurisdiction (AOJ) and to treatment providers that she was assaulted or harassed during active service.  

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  Here, while the Veteran was asked to describe her combat stressors, she was not specifically advised of the other potential sources of evidence that might support her claim based on personal assault.  

The Board further notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  However, while a medical opinion diagnosing PTSD based on a history recited by a Veteran may be used to establish that the stressor occurred, such opinion does not, by itself, establish that the stressor occurred or preclude VA from finding that there was no stressful event; rather, the opinion must be weighed with all evidence of record.  Id. at 1382, Footnote 1. 

In light of the conflicting evidence of record, the Board finds that an additional VA examination is warranted to assist in the determination of whether there is credible evidence of the reported in-service stressors, and if so, whether PTSD is related to those stressors. This examination should include a full discussion of the evidence of record pertaining to the Veteran's reported stressors and a determination of her credibility.

Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability.  Service treatment records reflect that she was seen for digestive complaints and epigastric pain during her first period of service.  The current record includes VA problem lists that include dyspepsia.  Because there is a current diagnosis referable to the Veteran's gastrointestinal system, and records showing that she was treated for complaints in service, the Board concludes that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send corrective notice to the Veteran regarding her PTSD claim, advising her that sources other than her service records may corroborate her account of the stressor incident (personal assault).  She should be given an appropriate period in which to respond.

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The development described below should not be undertaken until the steps set forth above have been completed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder. The claims folders must be made available to and reviewed by the examiner. All indicated studies should be performed. 

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out PTSD.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder was incurred or aggravated as a result of the Veteran's service. 

With respect to the PTSD claim in particular, the examiner should carefully review the service records and previous psychiatric evaluations contained in the record in determining whether there is credible evidence that the claimed in-service personal assault incidents took place.  Consideration should be given to evidence that might tend to support or corroborate the occurrence of a personal assault, such as evidence of behavioral changes in service, etc.  38 C.F.R. § 3.304(f)(5).  If the examiner concludes that an in-service personal assault led to the development of a psychiatric disability, the evidence relied on to conclude that the assault occurred should be specifically noted.

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Schedule the Veteran for a VA examination by a physician to determine the etiology of any currently present gastrointestinal disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present gastrointestinal disability.  The examiner should then provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any such gastrointestinal disability began in service or is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the action above, review the examination and addendum reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.
7.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


